''        '
      "'Ao24ss       (Rev. 12/11) Judgment in a Criminal Petty Case
                     Sheet 1


                                                UNITED STATES DISTRJCT Cou T                                                       APR O2 20~il
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                            CLERK US DISTRICT COURT
                             UNITED STATES OF AMERICA                                 JUDGMENT IN A SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                    BY                      DEPUTY
                                                 v.                                   CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                            ALEJANDRO CASTRO-GONZALEZ (I)                             Case Number: 20CR894 -BGS
                                                                                      Jose Rojo, CJA
                                                                                      Defendant's Attorney
      REGISTRATION NO. 92831298

      •
      THE DEFENDANT:
      ~ pleaded guilty to count(s) I of the Superseding Information
      0       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              after a plea ofnot guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
      Title & Section                                                        Nature of Offense                                                Number(s)
      8:1325                                                       Improper Attempted Entry by an Alien
                                                                                (Misdemeanor)




                 The defendant is sentenced as provided in pages 2 through --"'2_ _ of this judgment.

     0 The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     !RI Count(s) Underlying Information                           is ~ areD dismissed on the motion of the United States.
     ~ Assessment: $ I 0- WAIVED




     ~ Fine waived                                      0    Forfeiture pursuant to order filed                                          included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
          or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
          defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                       April 02, 2020
                                                                                       Date of Im. position   ofSen.t;ncy    .I
                                                                                          ?9?,;P~
                                                                                       HON. BERNARD G. SKOMAL
                                                                                       UNITED STATES MAGISTRATE NDGE

                                                                                                                                                 20CR894 -BGS
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                        Judgment - Page _ _2_ of      2
DEFENDANT: ALEJANDRO CASTRO-GONZALEZ (I)
CASE NUMBER: 20CR894 -BGS
                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served



     D Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.
     D The defendant shall surrender to the United States Marshal for this district:
           Oat ________ Oa.m.                                       Dp.m.        on _ _ _ _ _ _ _ _ _ _ _ __

              as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •------------------------
          •   as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:

        Defendant delivered on                                                            to

at                                                         with a certified copy of this judgment.


                                                                                                     UNITED ST ATES MARSHAL


                                                                            By   ------===-,,:-:=c=-=c-----------
                                                                                         DEPUTY UNITED ST ATES MARSHAL




                                                                                                                              20CR894 -BGS
